Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed August 22, 2022.  Claims 10, 13-17 and 20 are amended, claims 1-9, 11-12 and 19 are left as previously presented and claim 18 is canceled.  Claims 1-17 and 19-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant’s arguments for claims 1-20 under 35 USC 102/103 rejection are fully considered and are persuasive. The 35 USC 102/103 rejection of claims 1-17 and 19-20 is withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 19 recites the limitation "the assembly of claim 18" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identify a destination of a user; access a friends list of the user; identify at least a first friend in the friends list as a carpool candidate; and output an indication that the first friend is a carpool candidate a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one carpool parking lot comprising at least a carpool parking lot location at which the first and second vehicles can meet.” (claim 1)
“accessing information pertaining to candidate carpoolers; accessing information pertaining to a destination of a vehicle; and outputting on at least one display comprising a user avatar indicating a location direction of travel of a first vehicle associated with a first user, and a companion avatar indicating a relative location and direction of travel of a second vehicle associated with a second user.” (claim 10)
“identify a destination of a first user; and output on at least one display at least one user interface (UI) comprising a first user avatar indicating a location direction of travel of a first vehicle associated with the first user, a second user avatar indicating a relative location and direction of travel of a second vehicle associated with a second user, and a selector to allow the second user to change a rendezvous from a first location to a second location.” (claim 15)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “identify”, “access”, “identify”, “output”, “accessing”, “accessing”, “sending”, “identify” and “output” in the context of this claim encompasses the user to manually identify a user destination and determine a carpool candidate based on the circle of friends. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor” and a “display” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 15 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, 11-14, 16-17 and 19-20, further describe the identified abstract idea. In addition, the limitations of claims 4-8, 11-14, 16 and 20 define how carpool candidate is picked which further describes the abstract idea. The generic computer component of claims 2-3, 9, 17 and 19 (display) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628